IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


CASH WRIGHT,                             : No. 76 EAL 2017
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
PHILADELPHIA TAXI CAB SERVICE,           :
STATE FARM INSURANCE COMPANY,            :
FIRST KEYSTONE LIQUIDATION,              :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.